Citation Nr: 0916431	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right patellofemoral syndrome.

2.  Entitlement to an increased (compensable) rating for left 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 
1987, and from April 1991 to October 1996.

The present matters came before the Board of Veterans' 
Appeals (Board) initially on appeal from a January 2004 
rating decision in which the RO, inter alia, denied the 
Veteran's claims for a compensable rating, each, for right 
patellofemoral syndrome and for left patellofemoral syndrome.  
The Veteran's representative filed a notice of disagreement 
(NOD) in April 2004, and the RO issued a statement of the 
case (SOC) in July 2004.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2004.

In August 2005, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is associated with 
the claims file.

In a November 2005 decision, the Board, inter alia, remanded 
the claims on appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further action.  After 
completing the Board's requested action, the AMC continued 
the denial of the claims, as reflected in the July 2007 
supplemental SOC (SSOC), and returned the matters to the 
Board for further appellate consideration.

In October 2007, the Board again remanded the claims to the 
RO, via the AMC, for additional development.  After 
completing the requested actions, the AMC continued the 
denial of the claims, as reflected in the February 209 SSOC, 
and returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's right patellofemoral syndrome is manifested 
by objective evidence of full extension and no more than 
flexion limited to 70 degrees, although the Veteran 
subjectively complains of constant pain.

3.  The Veteran's left patellofemoral syndrome is manifested 
by objective evidence of full extension and no more than 
flexion limited to 70 degrees, although the Veteran 
subjectively complains of constant pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right 
patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5260 (2008).

2.  The criteria for a compensable rating for left 
patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2003 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for increase, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The July 2004 SOC set forth the criteria for higher 
ratings for his knee disabilities (which suffices, in part, 
for Dingess/Hartman).

An April 2006 post-rating letter provided general notice 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, also consistent with Dingess/Hartman.  
This letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of section 3.159 
then in effect).  After issuance of this letter, and 
opportunity for the Veteran to respond, the February 2009 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board further points out that, to whatever extent the 
aforementioned letters do not meet all of the requirements of 
Vazquez-Flores, the Veteran's written statements, to include 
the VA Form 9, have demonstrated an awareness of what is 
needed to substantiate the claims for increase.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, 
any error in this regard was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service VA outpatient treatment records and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's Board 
hearing as well as various written statements provided by the 
Veteran and by his representative, on his behalf.  

The Board also finds that no further RO action on the claims, 
prior to appellate consideration, is warranted.  In April 
2008, the Veteran identified outstanding, relevant private 
medical records, providing the name and address of the 
physician.  Accordingly, in June 2008, the RO sent the 
physician a letter requesting copies of the Veteran's 
treatment records.  After receiving no response, in a 
September 2008 letter, the RO advised the Veteran of the 
situation and asked him to send the records himself.  After 
receiving no response from the Veteran, the RO sent the 
physician a second request for the records in November 2008.  
There was, again, no response.  In the February 2009 SSOC, 
the RO informed the Veteran that no additional evidence to 
support his appeal had been received.

Further, in the November 2005 remand, the Board, inter alia, 
instructed the RO to arrange for the Veteran to undergo 
orthopedic examination of his knees by a physician.  In 
October 2006, the Veteran underwent orthopedic examination of 
his knees; however, the examination was performed by a nurse 
practitioner.  However, a nurse, nurse practitioner, or other 
non-physician VA health care provider may provide competent 
medical evidence if the examination and opinions themselves 
are not incomplete or otherwise insufficient.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007).  Here, the nurse 
practitioner accurately characterized the evidence of record 
and conducted a comprehensive examination of the Veteran's 
knees that was sufficient for the Board to determine the 
severity of the Veteran's bilateral knee disability.  Thus, 
the Board finds that, as the RO substantially complied with 
the November 2005 remand directives, no further action in 
this regard is warranted.  See Dyment v. West¸ 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate each claim on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's knee disabilities are evaluated as 0 percent 
(noncompensable), each, under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5260.  

Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees.  A rating of 10 percent 
requires limitation of flexion to 45 degrees.  A rating of 20 
percent requires limitation of flexion to 30 degrees, and a 
rating of 30 percent requires limitation of flexion to 15 
degrees.

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a compensable 
rating for patellofemoral syndrome of either knee are not 
met.

In conjunction with his claim for higher ratings for knee 
disabilities, the Veteran stated that he has limited range of 
motion, instability, popping, "giving way," weakness, 
stiffness, and pain.  During his Board hearing, he testified 
that his knees were weaker and have "given out" on him, 
causing him to fall, and that he has lost numerous hours from 
work due to his knees.  He also testified that at the end of 
the day his knees are very painful, and that he can walk 
about a block and a half at most before they start 
aggravating him.  He also testified that he has noticed a 
decrease in range of motion of his knees since the initial 
evaluation assigning him a 0 percent.

The report of a July 2003 VA examination of the knees 
reflects complaints of pain, swelling, cracking, popping, 
early fatigability, and of stiffness when sitting for too 
long.  The Veteran also complained that his left knee locks 
occasionally.  He stated that he can walk about one to two 
miles without much difficulty but that he has significant 
problems with stairs.  

Examination revealed range of motion from 0 to 135 degrees 
bilaterally.  There was positive patellofemoral crepitation 
and a positive patellar grind test bilaterally.  There was no 
laxity, with negative anterior drawer, Lachman, and McMurray 
tests bilaterally, and no effusion or erythema bilaterally.  
X-rays of the right knee were reported as within normal 
limits, and x-rays of the left knee were reported as showing 
minimal calcification within the soft tissues anterior to the 
patella but no significant arthritis or bony change.  

A July 2004 VA kinesiotherapy note reflects complaints of 
left knee pain of 6.5/10 and that the Veteran was wearing a 
Velcro knee support.  The physical therapy assistant noted 
that the Veteran was referred for quadriceps strengthening, 
with an assessment of no joint effusion versus unaffected 
knee.  Strength was 4/5 limited by pain.  Range of motion was 
from complete extension to 40 degrees of flexion.  The 
Veteran reported that flexion is occasionally complete.  The 
assistant observed that the Veteran successfully demonstrated 
the exercises in pain free range of motion.

The report of an October 2006 VA examination of the knees 
reflects complaints of increased pain that is constant since 
the July 2003 examination.  The Veteran stated that he uses 
braces on both knees and the examiner noted that he was 
wearing them on examination.  Specific to the left knee, the 
Veteran stated that he has constant, severe pain of 10/10 
with stiffness but no swelling, heat, redness, instability, 
or locking, and noted that he has no flare-ups since he is at 
the highest level of pain.  As for the right knee, he stated 
that he has constant, moderate pain of 6/10 with stiffness 
but no swelling, heat, redness, instability, or locking, and 
noted that he has flare-ups of severe pain of 8/10 that occur 
every day and last all day.  

Examination revealed flexion to 80 degrees actively and 
passively with pain, and extension to 0 degrees.  Repetitive 
use resulted in 10 degrees of additional limitation of 
flexion bilaterally with a total endpoint to 70 degrees with 
pain.  The knees were stable with negative anterior, 
posterior, varus, valgus, and Lachman's stressing.  There was 
no crepitus.  May 2005 x-rays of the knees were reported as 
being negative for both knees.  The examiner stated that he 
could not explain the severe loss of range of motion except 
to say that the Veteran resisted attempts to passively 
increase the goniometer measurements as evidenced by flexion 
of the quadriceps muscles.

VA treatment notes dated from November 2006 to December 2007 
reflect complaints of elbow, ankle, and back pain but no 
complaints of knee pain.  Of note, a November 2007 emergency 
room physician note reflects 5/5 motor strength in all 
extremities.  

The above-described evidence shows that the Veteran's 
bilateral patellofemoral syndrome has been manifested by 
objective evidence of full extension and no more than flexion 
limited to 70 degrees for either knee, and by subjective 
complaints of constant pain.  Limitation of flexion to 70 
degrees warrants a noncompensable rating under DC 5260.  

The Board notes the finding of 40 degrees of flexion for the 
left knee during the July 2004 VA physical therapy note.  
However, the Board observes that the Veteran reported that 
flexion was occasionally complete and the physical therapy 
assistant observed that the Veteran successfully demonstrated 
the exercises in pain free range of motion.  Thus, given the 
Veteran's report of having full flexion on occasion and his 
demonstration of exercises without pain, in conjunction with 
the other range of motion findings of record, the Board finds 
that the 40 degrees of flexion is not reflective of the 
overall disability picture of his left patellofemoral 
syndrome.

The Board further notes that, here, the record presents no 
basis for assignment of a higher rating under the applicable 
rating criteria for evaluating limitation of motion of either 
knee, even when functional loss associated with the Veteran's 
complaints of constant pain are considered.  In this regard, 
the findings of 70 degrees of flexion for each knee during 
the October 2006 VA examination were obtained after 
repetitive testing.  Further, the October 2006 VA examiner 
stated that he could not explain the severe loss of range of 
motion except to say that the Veteran resisted attempts to 
passively increase the goniometer measurements as evidenced 
by flexion of his quadriceps.  In this regard, the Board 
observes that the examiner indicated that the Veteran was 
malingering.  Regardless of any possible malingering on the 
Veteran's part, given the range of motion findings, which 
fail to even meet the criteria for a noncompensable rating 
for either knee disability, consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provides no basis 
for a higher rating.

The Board also notes the assertion of the Veteran's 
representative that the appeal should be remanded because the 
October 2006 VA examination report is over two and a half 
years old.  Although the representative cites to case law 
indicating that VA must provide a new examination when the 
veteran claims a disability is worse than when originally 
rated and the available evidence is too old to adequately 
evaluate the state of the condition, the Board observes that 
the examination report, as well as the other available 
evidence of record, is not too old to adequately evaluate the 
Veteran's knee disabilities, as it addresses the applicable 
rating criteria related to his knee disabilities.  More 
importantly, the Board notes that the Veteran has not alleged 
that his knee disabilities have worsened since the October 
2006 VA examination, and the evidence of record since that 
time does not indicate that the Veteran's disabilities have, 
in fact, worsened.  As noted above, although VA treatment 
notes dated from November 2006 to December 2007 reflect 
complaints of elbow, ankle, and back pain, they do not 
reflect any complaints of knee pain.  Further, a November 
2007 VA emergency room physician note reflects 5/5 motor 
strength in all extremities, indicating no loss of knee 
strength due to pain.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for either knee disability under the applicable rating 
criteria.  As the Board has found that the Veteran's symptoms 
do not meet the criteria for a compensable rating for either 
knee disability under Diagnostic Code 5260, it logically 
follows that the criteria for the next higher, 20 percent, 
rating likewise are not met.  This evidence also provides no 
basis for assignment of separate ratings for limited flexion 
and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990

The Board also notes that no other diagnostic code provides a 
basis for any higher rating for either knee.  In addition, 
with no objective evidence of any ankylosis; recurrent 
subluxation or lateral instability; dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; symptomatic removal of semilunar 
cartilage; impairment of the tibia and fibula; or genu 
recurvatum of either knee, a higher rating is not warranted 
under DC 5256, 5257, 5258, 5259, 5262, or 5263, respectively.  
See 38 C.F.R. § 4.71a.  Moreover, neither disability has been 
shown to in involve any symptoms that would warrant 
evaluation under any other provision of VA's rating schedule.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claims for higher rating, either disability 
under consideration has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the July 2004 SOC).  

On this September 2004 VA Form 9, the Veteran stated that he 
had to change jobs due, in part, to his knees restricting the 
amount of time he can stand and sit and the distance he can 
walk.  In May 2006 correspondence, he stated that he has been 
sent home from work, in part, because of knee pain and that 
he has been moved to different routes so he would not have to 
use all his sick leave.  In addition, he has submitted a 
letter from his supervisor stating that he has been in and 
out of work due to complications with his knees and right 
elbow, and that the supervisor has sent him home on several 
occasions.

Although the record reflects that the Veteran has missed some 
work due to his service-connected bilateral patellofemoral 
syndrome and that his employer has accommodated him with a 
lighter workload, the Board notes that neither disability has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no evidence that either disability has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disabilities under 
consideration, pursuant to Hart, and the claims for higher 
rating for right patellofemoral syndrome and left 
patellofemoral syndrome must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for right patellofemoral 
syndrome is denied.

An increased (compensable) rating for left patellofemoral 
syndrome is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


